DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, 7, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over ChEBI; February 22, 2017 in view of Josephson et al. (Obstetrics & Gynecology: February 1988 - Volume 71 - Issue 2 - p 245-250) and Chamberlain (Genitourinary Tract Infections; September 30, 2016).  
Claim 1 is drawn to a method for treatment of a vaginal bacterial infection of an infected person comprising vaginal administration of furazidin to the infected person to thereby treat the vaginal bacterial infection.
ChEBI discloses that furazidin (furagin), a nitrofuran antibiotic with properties similar to nitrofurantoin, is used in the treatment of urinary tract infections (see page 1).  Furthermore, ChEBI discloses that furazidin (furagin) is a drug used to treat or prevent bacterial infections, and can kill or slows the growth of microorganisms, including bacteria, viruses, fungi and protozoans (see page 2).

Josephson et al. disclose that Gardnerella vaginalis (G vaginalis) was reported in 2.3% of all urine cultures. Of 72 patients with pure cultures (greater than 104 cfu/mL), 43 patients (59.7%) were found to have G vaginalis urinary tract infections (see abstract). Furthermore, Josephson et al. disclose that conditions associated with G vaginalis urinary tract infection included a history of recurrent urinary tract infections and/or instrumentation and upper urinary tract disease (see abstract). Also, Josephson et al. disclose that Gardnerella vaginalis (G vaginalis) is frequently isolated from the vagina of women having bacterial vaginosis (non-specific vaginitis) (see page 245, left col., 1st paragraph). In addition, Josephson et al. disclose that their findings demonstrate that G vaginalis can cause urinary tract infections, particularly in young women and elderly men (see page 249, left col., last paragraph).
Chamberlain discloses that Bacterial Vaginosis (BV) is usually caused by bacteria that includes Gardnerella vaginalis and Atopobium vaginae (a gram positive rod; facultative anaerobe) (see page 2 of 6). Also, Chamberlain discloses that C albicansis the second most common cause of vaginitis (see page 4 of 6).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of ChEBI, Josephson et al. and Chamberlain, to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection 
One having ordinary skill in the art would have been in view of ChEBI, Josephson et al. and Chamberlain, to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria.
It should be noted that it is obvious to treat the vaginal bacterial infection, bacterial vaginosis that is accompanied with a fungal infection, since ChEBI discloses that furazidin can kill or slows the growth of fungi. Furthermore, it is obvious to treat bacterial vaginosis infection that is recurrent, since it is obvious to also expect that furazidin would also the treat or inhibit the G vaginalis bacteria that causes the urinary tract infection said rcurrent bacterial vaginosis infection.  Also, the use and preparation of a pharmaceutical composition comprising an active ingredient such as furazidin and a pharmaceutically acceptable carrier or vehicle such as a vaginally acceptable vehicle is common or conventional in the art and is well within the purview of a skill artisan. In addition, it is obvious to include another antibacterial agent in the .

Claims 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over ChEBI, Josephson et al. and Chamberlain as applied in claims 1 and 9 above, and further in view of Pulkkinen et al. (Gynecologic and obstetric investigation, (1993) Vol. 36, No. 3, pp. 181-4).
Claim 10 is drawn to the method according to claim 9, wherein the pharmaceutical 
composition further comprises further an antifungal agent.
The difference between Applicant’s claimed method and the method taught or suggested by ChEBI, Josephson et al. and Chamberlain is that Applicant’s composition further comprises further an antifungal agent.
Pulkkinen et al. disclose nystatin and metronidazole can be used treat the vaginal bacterial infection, bacterial vaginosis.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of ChEBI, Josephson et al., Chamberlain and Pulkkinen et al., to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin or a composition comprising furazidin to the infected person to thereby treat the said vaginal bacterial infection and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial 
One having ordinary skill in the art would have been in view of ChEBI, Josephson et al., Chamberlain and Pulkkinen et al., to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin or a composition comprising furazidin to the infected person to thereby treat the said vaginal bacterial infection and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria.

Claims 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. as applied in claims 1, 9 and 10 above, and further in view of Information based on current Summary of Product Characteristics (SPC); November 14, 2013.

composition is in the form of tablets, capsules, cream, gel, lotion, foam, pessary, or globules.
The difference between Applicant’s claimed method and the method taught or suggested by ChEBI, Josephson et al., Chamberlain and Pulkkinen et al. is that Applicant’s composition is in a tablet form.
SPC discloses a Furazidin (Furagin) composition in tablet form for treating Urinary tract infection (see page 3).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of ChEBI, Josephson et al., Chamberlain, Pulkkinen et al. and SPC to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin or a composition comprising furazidin in which the composition is in tablet form as taught SPC to the infected person to thereby treat the said vaginal bacterial infection and also to include nystatin and/or metronidazole taught by Pulkkinen et al. in the composition based on factors such as the severity of the bacterial vaginosis and also since they have the same utility of treating bacterial vaginosis, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria.
.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over ChEBI, Josephson et al. and Chamberlain as applied in claim 1 above, and further in view of Maftoon et al. (Journal of Applied Biological Sciences 10 (3): 43-46, 2016).
Claim 3 is drawn to the method according to claim 1, wherein the vaginal bacterial
infection is caused by Atopobium vaginae.
The difference between Applicant’s claimed method and the method taught or suggested by ChEBI, Josephson et al. and Chamberlain is that the vaginal bacterial infection is caused by Atopobium vaginae.

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of ChEBI, Josephson et al., Chamberlain and Maftoon et al., to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused G vaginalis and would also treat Atopobium vaginae bacterial urinary tract infection taught by Maftoon et al., and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria and Atopobium vaginae that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria and Atopobium vaginae bacteria by treating or inhibiting said G vaginalis bacteria and Atopobium vaginae bacteria.
One having ordinary skill in the art would have been in view of ChEBI, Josephson et al., Chamberlain and Maftoon et al., to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections .

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over ChEBI, Josephson et al., Chamberlain as applied in claims 1 and 7 above, and further in view of Reynolds et al. (US 20020160444 A1) and Tominaga (EP 1541162 A1). 
Claim 8 is drawn to the method according to claim 7, wherein the fungal infection is caused by Candida albicans, and/or Candida glabrata.
The difference between Applicant’s claimed method and the method taught or suggested by ChEBI, Josephson et al. and Chamberlain is that the bacterial infection is accompanied by a fungal infection caused by Candida albicans, and/or Candida glabrata.
Reynolds et al. disclose that Candida albicans and Candida glabrata are pathogenic fungi (see page 8, [0062]).
Tominaga discloses that a patient can suffer from a vaginal infection such as bacterial vaginosis, and candidal vaginitis (i.e.; a vaginal infection with Candida species, usually C. albicans) due to the invasion of bacteria and fungi (see abstract). This implies or suggests that a 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of ChEBI, Josephson et al., Chamberlain, Ryenolds et al. and Tominaga to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin or a composition comprising furazidin to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial urinary tract infection taught by Josephson et al. which is a bacterial urinary tract infection caused G vaginalis, and also expect that this treatment would be due to the treatment or inhibition of the G vaginalis bacteria that causes the urinary tract infection, and therefore it would also treat the vaginal bacterial infection, bacterial vaginosis which is also caused by the G vaginalis bacteria by treating or inhibiting said G vaginalis bacteria; and also treat a fungal infection caused by Candida albicans, and/or Candida glabrata as taught by Reynolds et al. and that may accompany the bacterial infection as disclosed or suggested by Tominaga, especially since ChEBI discloses that furazidin which can kill or slow the growth of fungi.
One having ordinary skill in the art would have been in view of ChEBI, Josephson et al., Chamberlain, Ryenolds et al. and Tominaga to treat the vaginal bacterial infection, bacterial vaginosis in an infected person or patient comprising vaginal administration of furazidin or a composition comprising furazidin to the infected person to thereby treat the said vaginal bacterial infection, because one of ordinary skill in the art would reasonably expect that furazidin which ChEBI discloses treats bacterial urinary tract infections would also treat G vaginalis bacterial 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623